Citation Nr: 0612131	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  05-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to March 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDING OF FACT

The veteran is not shown to be suffering from tinnitus that 
is due to any event or incident of his service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Dingess, supra; Pelegrini, 
supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in August 2002 in 
which the RO advised the veteran of the evidence needed to 
substantiate this claim, and of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  This letter 
was issued prior to the initial adjudication of his claim by 
the RO.

Thereafter, in a June 2005 letter, the RO once again advised 
the veteran of the evidence needed to substantiate this 
claim, and of his and VA's responsibilities under the VCAA.  
The veteran was also advised to inform the RO if there was 
any other evidence or information that he thought would 
support his claim.  This claim was subsequently readjudicated 
by the RO in the September 2005 Supplemental Statement of the 
Case.

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's VA treatment records, and arranged for him to 
undergo a VA audiological evaluation.  The RO also arranged 
for his claims folder to be examined by a VA audiologist to 
obtain a clarifying medical opinion.

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

Analysis

The veteran is seeking service connection for tinnitus.  He 
essentially contends that he has tinnitus as a result of 
acoustic trauma experienced while on active duty in the U.S. 
Navy during World War II.  He reports serving as a gunner on 
a ship, and being regularly exposed to the sound of gunfire.  
He also reports being exposed to loud aircraft while serving 
aboard an aircraft carrier.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
also be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that service connection has been awarded by 
the RO for hearing loss as due to noise exposure during 
service.  This determination was based on the results of an 
October 2003 audiological evaluation in which the VA examiner 
found that the veteran had a hearing loss disability that was 
at least as likely as not related to noise exposure while in 
the military.

Thus, at the outset of this discussion, the Board notes that 
there appears to be no question that the veteran was exposed 
to loud noise while in service.  The primary questions that 
must be resolved in this case are whether the veteran 
currently has tinnitus, and, if so, whether that disability 
is related to the veteran's noise exposure during service.

In this regard, the Board finds the most probative evidence 
of record to be the report of the October 2003 audiological 
evaluation and the report of a VA examiner who reviewed the 
claims folder in June 2004.  In the October 2003 report, it 
was noted that the veteran's chief complaint was extreme 
difficulty understanding speech in almost all listening 
situations.  The examiner specifically indicated that the 
veteran had denied the presence of tinnitus.  As explained 
above, the examiner noted a diagnosis of hearing loss, which 
was found as least as likely as not to be related to service.  
No diagnosis of tinnitus was noted; instead, the examiner 
reiterated that the veteran had specifically denied the 
presence of tinnitus.

The Board notes the veteran's service medical records are 
negative for any complaints of ringing or other noises in his 
ears, and his VA outpatient treatment records are negative 
for any diagnosis of tinnitus.

The Board has considered the veteran's assertion that the 
October 2003 evaluated was flawed, and should not be relied 
upon by VA.  In essence, he contends that there was a 
miscommunication during that evaluation, and that he, in 
fact, does have tinnitus.  In a statement received in June 
2004, the veteran explained that he does not experience a 
"ringing" in his ears as he was asked by the examiner, but 
that he does experience a noise in his ears, which he 
described as similar to the sound of a cricket or the wind.  
He subsequently reiterated this contention in his VA Form 9.

Certainly, the veteran is competent to be report his 
symptoms, to include describing any noises present in his 
ears at this time.  However, the Board finds that the 
veteran's statements as to a miscommunication during the 
October 2003 VA evaluation lack credibility.  Although the 
veteran now contends that there was a miscommunication, the 
examiner specifically indicated twice in that report that the 
veteran had denied tinnitus.  It also appears from the text 
of that report that the examiner inquired as to the veteran's 
general complaints regarding his hearing problems, and that 
the examiner wrote a detailed description of those complaints 
in the report.  There is no indication that the veteran 
referred to a "cricket" or "wind" sound at that time, 
despite the fact that he was clearly provided with the 
opportunity to set forth all of his complaints to the 
examiner.  

In short, the Board concludes the veteran's recent statements 
regarding a miscommunication to be less credible than the 
specific denial that was recorded in the report of that 
evaluation.  Furthermore, the Board notes that, in June 2004, 
a VA examiner reviewed the claims folder, and specifically 
considered the veteran's assertion that there had been a 
miscommunication regarding the nature of his disability.  
However, the examiner also reviewed the text of the October 
2003 evaluation in which was specifically indicated that the 
veteran had denied tinnitus.  The examiner found that it 
appeared clear that the veteran had denied ringing and any 
other noises in his ears during the October 2003 evaluation.  
The examiner appeared to accept the veteran's current 
complaints of a cricket or wind sound in his ear as 
supporting a diagnosis of tinnitus, but further found that, 
because the presence of ringing or other noises was denied as 
late as October 2003, the claimed tinnitus was not caused by 
or the result of acoustic trauma in service.

In light of this opinion, the Board finds that the greater 
weight of credible and probative evidence establishes that 
the veteran does not have tinnitus as a result of his 
military service.  Although the veteran may sincerely believe 
that the noises he experiences in his ear are related to 
service, he is not considered qualified to render medical 
opinions regarding diagnoses or the etiology of medical 
disorders, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

As noted above, the July 2004 VA examiner reviewed the 
complete record, including the report of the October 2003 
examination in which tinnitus was denied, and specifically 
found that his current complaints are not related to his 
military service.  There is no contrary medical evidence of 
record.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In conclusion, although the Board is sympathetic to the 
veteran's hearing problems, and grateful for his service to 
this country, the record reflects that service connection has 
been established for hearing loss because the credible and 
competent evidence of record has shown that the disability is 
at least as likely as not related to acoustic trauma during 
service.  Nevertheless, the preponderance of the evidence 
does not warrant a favorable decision regarding the claim of 
entitlement to service connection for tinnitus.




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


